— Order, Supreme Court, New York County (Debra A. James, J.), entered April 22, 2008, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence that rain had been falling for an hour and a half before plaintiff slipped and fell and that persons entering the building were carrying, and sometimes closing, umbrellas in view of the doormen for at least 40 minutes raises a triable issue whether defendants had actual or constructive notice of a dangerously wet and slippery condition in the lobby of their building (see Fortgang v Chase Manhattan Bank, 23 NY2d 895 [1969]; Hewett v Conway Stores, 266 AD2d 137 [1999]).
We have considered defendants’ remaining contention and find it unavailing. Concur — Saxe, J.E, Nardelli, Moskowitz, Renwick and Freedman, JJ. [See 2008 NY Slip Op 31150(U).]